Citation Nr: 9924661	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-27 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder.

2.	Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1980 and from March 1991 to April 1991.  The veteran also had 
periods of unconfirmed active duty for training during the 
period from 1980 to 1992.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from March 1992 and April 
1997 rating decisions by the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Columbia, South Carolina and 
St. Louis, Missouri.  In January 1996, the BVA remanded the 
case for further development, and following the attempted 
accomplishment of the requested development, the case was 
returned for appellate review. 

At an April 1999 hearing before the undersigned the appellant 
withdrew the issues of entitlement to service connection for 
spinal muscle spasms, a chronic ear infection, and sinusitis.


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder and hearing loss.

In regard to the claim of entitlement to service connection 
for an acquired psychiatric disorder, further development is 
needed before the Board may make an informed decision.  A 
review of the service medical records reveals that the 
veteran was treated for job related stress on one occasion in 
July 1979, and for depression, job related stress, and 
adjustment disorder with disturbance of emotions and conduct 
in April and May 1991.   The record also reflects, however, 
that she received psychiatric treatment in 1987 at Swope 
Parkway Mental Health Center in Kansas City, Missouri.  
Unfortunately, however, the 1987 Swope records have yet to be 
requested.  Moreover, in order to ascertain the nature and 
etiology of any current psychiatric disorders, the Board in 
January 1996 requested that the RO schedule the veteran for a 
VA psychiatric examination.  The examiner was specifically 
requested to render an opinion as to the etiology of any 
diagnosed disabilities and state whether the disabilities 
were first clinically manifested in the service or were 
causally related to her military service.  While the veteran 
was afforded a VA examination in August 1996, the examiner 
failed to offer an opinion as to the etiology of the 
diagnosed major depression, a mixed personality disorder with 
paranoid features, and a generalized anxiety disorder.  
Accordingly, further development is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

With respect to the claim for service connection for hearing 
loss, the veteran, at her April 1999 BVA hearing in 
Washington, D.C., testified that a preexisting hearing loss 
worsened during service.  She elaborated that her hearing 
loss was caused during service by her frequent "weekly" 
training on firing ranges.

A review of the service medical records reveals that the 
veteran had normal hearing for VA purposes on entrance into 
the service in March 1978.  However, an August 1979 audiogram 
shows bilateral hearing loss, for VA purposes, at 40 decibels 
in the 500 hertz range.  Subsequently, although not during a 
period of confirmed active duty or active duty for training, 
in a May 1987 audiogram, was shown to have left ear hearing 
loss at 40 decibels in the 500 hertz range.  At a March 1988 
Army quadrennial examination, the veteran was again found to 
have left ear hearing loss, for VA purposes, at 40 decibels 
in the 500 hertz range.  In April 1991, the veteran separated 
from active duty.  There is no separation examination of 
record.  A post service May 1992 quadrennial examination 
reported a bilateral hearing loss, for VA purposes, at 40 
decibels or higher in the 500, 1000, 2000, 3000, and 4000 
hertz ranges.   

As indicated above, the veteran does show current bilateral 
hearing loss under the VA standards set out in 38 C.F.R. §  
3.385 (1998).  However, the Board points out that the veteran 
has yet to be afforded an audiological examination to 
determine whether her hearing loss is etiologically related 
to her claim of in-service acoustic trauma or whether it is 
more properly attributable to intercurrent causes.  See 
Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and the 
Department of the Army, and attempt to 
verify each and every period of active 
duty, active duty for training, and 
inactive duty training performed by the 
appellant.  All appropriate follow-up 
must be carried out in full.

2.  The RO should contact the Swope 
Mental Health Center and request 
photocopies of any and all treatment 
records pertaining to mental health care 
provided to the veteran since 1980.  

3.	Thereafter, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist who has not previously 
examined her.  All indicated tests, to 
include psychological studies, must be 
accomplished.  Following this examination 
the examiner must offer an opinion 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is related to military service, 
including treatment in the service for 
job related stress in July 1979 and for 
depression, job related stress, and 
adjustment disorder with disturbance of 
emotions and conduct in April and May 
1991.  Likewise, the examiner must offer 
an opinion whether the appellant had a 
preexisting psychiatric disorder at the 
time of her service entry in 1991, and if 
so, whether the disorder was aggravated 
during that brief period of active duty 
service.  A complete rationale for all 
opinions expressed must be provided.  
Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder, and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  All opinions, and the 
supporting rationales, must be in 
writing.

4.	The veteran should also be scheduled 
for a VA audiological examination to 
determine the etiology of her bilateral 
hearing loss.  All necessary evaluations, 
tests, and studies deemed appropriate 
should be performed.  Thereafter, the 
examiner is requested to offer an opinion 
whether it is at least as likely as not 
that any hearing loss is etiologically 
related to her claimed history of 
acoustic trauma while in the service.  
All opinions, and the supporting 
rationales, should be in writing.  Since 
it is important that each disability be 
viewed in relation to its history, copies 
of all pertinent medical records in the 
veteran's claims folder and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The examination report should be typed.
 
5.  For the requested examinations the 
appellant must be given adequate notice, 
to include advising her of the 
consequences of failure to report for the 
examinations.  If she fails to report for 
the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examinations.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action must be taken.  
Stegall.

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If any determination 
remains adverse to the veteran, she and her representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence she desires 
to have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.

In light of the fact that this case has previously been 
remanded already by the Board, the RO is respectfully 
reminded that this claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, the attention of the RO is 
invited to the VBA's ADJUDICATION PROCEDURE MANUAL, M21-
1, Part IV, which directs the ROs to provide expeditious 
handling of all cases that 

have been remanded by the Board.  See M21-1, Part IV, paras. 
8.44- 8.45 and 38.02-38.03.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


  It must be recalled that the appellant terminated her tour of active duty in April 1991.


